Mr. Justice Ricks delivered the opinion of the court: The question presented for our consideration is, whether a local assessor was author!;;*?.. by law to place an assessment on a bridge over a navigable stream forming the boundary line between the State of Illinois and the State of Iowa, which bridge was owned by the defendant railway company and by it used as a part of its main track and for a toll bridge. The statute of 1873 provides that “all bridge structures across any navigable streams forming the boundary line between the State of Illinois and any other State shall be assessed by the township or other assessor in the county or township where the same is located, as real estate.” (Hurd’s Stat. 1899, par. 354, p. 1457.) This court, in construing the above provision, said: “It appears in the case that there were in 1873 eight bridges spanning the Mississippi river, all of which, except the one in question and that at Rock Island, were erected by bridge companies, and have ever since been, respectively, the property of such bridge companies, and not the property of any railroad company. Such bridges of bridge companies had been regarded as personal property, and as not liable to be sold for delinquent taxes so as to convey a good title thereto, and to meet a necessity in that respect the statute was passed, and for no other purpose. * * * It was not the purpose of the act to change the method of taxing railroad property or the mode of assessing it. It was of the system of taxation of railroad property to distribute the tax upon the main track of railroad among all the counties in the State through which the road runs, by a certain rule of proportion. The assessment or taxation of railroad property, as such, was not in the mind of the legislature, and there being no intention to make any change in the system of the taxation of railroad property, we must hold that no change therein, as to the mode of assessment and taxation of the main track of railroad, was effected by the act; that broad as are its terms, ‘all bridge structures,’ it did not include the bridge in question, it being railroad track. As such, it was alone assessable by the State Board of Equalization, and the assessment of it by the local assessor was without warrant of law.” Anderson v. Chicago, Burlington and Quincy Railroad Co. 117 Ill. 26. It is insisted by appellant that this decision has no application here, for the reason that in the case at bar the bridge is used by the railway company not only for its railroad track, but also for a toll bridge, while in the case above quoted the bridge was used by the railroad company exclusively for its railroad track. We are not called upon to determine in this case whether the State Board of Equalization acted within warrant of law in assessing the entire bridge. If this were the question, it would become necessary to determine whether the decision in Anderson v. Chicago, Burlington and Quincy Railroad Co., applying to a bridge used exclusively for railroad purposes, also disposed of the question where the railroad company operates a toll bridge on either side of its main track. The question before us is whether the local assessor had authority to assess the entire structure, and upon this point the Anderson case is undeniably controlling, because it pointedly holds that the act of 1873, providing for assessment of bridges by local assessors, does not make any change in the system of taxation of railroad property. This being so, we are not concerned with the provisions of the above act of 1873, and confine ourselves merely to the question whether, under the system of taxation of railroad property in this State, the local assessor had the authority to assess the entire structure, including the railroad track. The Revenue law of 1872 (sec. 42) provides, that “such right of way, including the superstructures of main, side or second track and turn-outs, and the station and improvements of the railroad company on such right of way, shall be held to be real estate for the purposes of taxation, and denominated, ‘railroad track, ’ and shall be so listed and valued.” Section 48 provides that the railway company shall return to the Auditor of Public Accounts sworn statements or schedules, first of the property denominated “railroad track;” and section 50 provides that “the Auditor shall, annually, on the meeting of the State Board of Equalization, lay before said board the statements and schedules herein required to be returned to him; and said board shall assess such property in the manner hereinafter provided.” By the above sections the State Board of Equalization had the exclusive authority to assess that part of said bridge which comes within the meaning of “railroad track,” and the assessment of such part by the local assessor was without authority of law. Just how much of the bridge may be denominated “railroad track,” and whether the local assessor was warranted in assessing any portion of the bridge, are questions which we are not by this appeal called upon to decide. As we have pointed out, the question before us is whether a judgment should be entered for the taxes of 1901 assessed by the local assessor, and it is undoubtedly true that the local assessor acted without authority in assessing so much of -the bridge as falls within the meaning or definition of “railroad track,” as the same is understood under the Revenue law of this State. This is obviously a sufficient irregularity to require us to sustain the court below in its refusal to enter the judgment for which application is made. If we should assume that a portion of the bridge would not be denominated “railroad track,” and that as to that portion the local assessor was warranted in making the assessment, it would be impossible, constitutionally and practically, for the court to apporX tion the taxes and render judgment for the amount it should find due upon the property that might not be denominated “railroad track.” Chicago and Alton Railroad Co. v. People, 98 Ill. 350; Wabash Railroad Co. v. People, 196 id. 606. It is urged by the appellee that a provision of the statute under and by virtue of which the railroad company purchased the bridge, required the State Board of Equalization to assess such entire bridge property. (Hurd’s Stat. 1899, p. 1362.) The statute referred to permits the sale and conveyance in fee simple, or otherwise, from the one to the other corporation, of a railroad and toll bridge, and provides “that the railroad company or corporation which purchases any railroad, or railroad and toll bridge in this State shall operate such railroad or railroad and toll bridge situated within this State, and hold such property situated within this State, and the franchises so acquired, subject to all the rights, powers, privileges, duties and obligations prescribed by the general railroad laws of this State for the regulation, governmental taxation or control of railroads organized, or which may be organized, under the laws of this State.”. This statute, as applied to the case at bar, merely provides that such railroad shall hold and operate such property subject to the laws of Illinois for the taxation of railroad property. The law of Illinois for the taxation of railroads divides, all real estate into “railroad track” and “real estate other than that denominated ‘railroad track. ’ ” “Railroad track” is assessable by the State Board of Equalization and “real estate other than railroad track” is assessable by the local assessors. It is clear, then, that the statute referred to by counsel for appellee does no more than to require the bridge property to be taxed according to these laws. If the entire bridge may be denominated “railroad track” under the statute and decisions of the State, then the State board would be required to assess the entire bridge; but if a portion of the bridge cannot be denominated “railroad track,” then that portion must be assessed locally. A consideration of the question whether the entire bridge may be denominated “railroad track” under the statute and decisions of this State is not necessary to a determination of the case before us, and we are not disposed to take it up in view of the fact that the record contains no evidence whatever concerning the details of the bridge and its operation. It is asserted by counsel for appellant, in his argument, that the toll feature of the bridge is very prominent, and that the defendant “is receiving a constant and large revenue from the tolls collected from those using it for other than railroad purposes;” and by counsel for appellee, “it is confidently asserted that there is in fact a loss” in maintaining the toll part of the bridge; but the record does not contain a syllable of evidence on these or any other detailed matters which would be of assistance to a court in determining whether the entire bridge shall be denominated “railroad track” or “real estate other than railroad track.” We find, however, that a portion of the bridge in question was railroad track, and was assessable only by the State Board of Equalization. The assessment of the entire bridge by the township assessor was without warrant of law. The judgment of the county court is accordingly affirmed. Judgment affirmed.